DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 11 and 12 of U.S. Patent Application No. 17070880. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in U.S. Patent Application No. 17070880 defines a motion analysis device comprising: an acquisition part that relates to an operation performed by an operator and acquires time-series data relating to motions of a plurality of parts of the operator; an analysis part that analyzes the time-series data and generates motion data indicating a type of elemental motion and an execution time of the elemental motion from a start to an end thereof; an evaluation part that performs an evaluation of the elemental motion performed by the plurality of parts based on a timing of execution of the elemental motion; and a display control part that performs control to differentiate periods corresponding to different elemental motions and display the evaluation together with the motion data on a display part. It would have been obvious to one of ordinary skill in the art to notice claim 1 in current application and claim 1 in U.S. Patent Application No. 17070880 are similar. All the claims are essentially the same structure and perform similar function, therefore unpatentable for obvious-type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim in Application 17070900
Claim in Patent Application 17070880
1. A motion analysis device comprising: 
an acquisition part that acquires time-series data relating to an operation performed by an operator;
1. A motion analysis device comprising: 

an acquisition part that relates to an operation performed by an operator and acquires time-series data relating to motions of a plurality of parts of the operator; 
an analysis part that analyzes the time-series data and generates motion data indicating a type of an elemental motion and an execution time of the elemental motion from a start to an end thereof; and 
an analysis part that analyzes the time-series data and generates motion data indicating a type of elemental motion and an execution time of the elemental motion from a start to an end thereof; 
an evaluation part that performs an evaluation of the elemental motion performed by the plurality of parts based on a timing of execution of the elemental motion; and
a display control part that performs control to display objects indicating types and execution times of a plurality of elemental motions on a display part side by side in a time-series order of the time-series data, 
wherein the objects have a constant width in a direction in which the objects are lined up in a time-series order and indicate the execution times according to heights.
a display control part that performs control to differentiate periods corresponding to different elemental motions and display the evaluation together with the motion data on a display part.


Conflicting claims numbers:
17070900
1
8
9
17070880
1
11
12



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: acquisition part and analysis part in claim 1-7.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Aoki Japanese Patent Application 2016087420.
Regarding claim 1, Aoki discloses a motion analysis device comprising: 
an acquisition part; This element is interpreted under 35 U.S.C. 112(f) as camera and sensors with the algorithm described in the specification (sensor 9) that acquires time-series data relating to an operation performed by an operator (paragraph [0014]: as shown in FIG. 2, the evaluation device 1 analyzes the data of the exercise state of the subject (hereinafter referred to as measurement data) acquired by the sensor 9 as an element for realizing the operation, and generates the evaluation target data; paragraph [0030]: The sensor 9 detects the movement of both hands of the subject S, generates measurement data, and sends it to the measurement data analysis unit 10 (FIG. 15 S105). The exemplary image is projected on the display unit 7 for a predetermined period of time); 
an analysis part; This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor, with the algorithm described in the specification (measurement data analysis unit 10) that analyzes the time-series data and generates motion data indicating a type of an elemental motion and an execution time of the elemental motion from a start to an end thereof (paragraph [0032]: When the measurement data analysis unit 10 acquires the measurement data, it performs FFT processing together with the reference data to generate evaluation target data and sends it to the evaluation unit 15 (FIG. 15 S107)… the evaluation unit 15 compares the reference data acquired from the reference data storage unit 14 with the 
a display control part that performs control to display objects indicating types and execution times of a plurality of elemental motions on a display part side by side in a time-series order of the time-series data, wherein the objects have a constant width in a direction in which the objects are lined up in a time-series order and indicate the execution times according to heights (paragraph [0032]: It is instructed to evaluate the motor ability of a human being and display the result on the display unit 7 of the evaluation device 1 (FIGS. 15 S109 and S113). Fig. 9 shows an example of displaying the evaluation results… The display on the display unit 7 is arbitrary, and the evaluation result can be shown as a numerical score, or can be shown as a level such as A, B, or C; fig. 9 displays left and right hand motions side by side with constant width in cycle times).

Claim 8 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 8.
Claim 9 recites the functions of the apparatus recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the medium steps of claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki Japanese Patent Application 2016087420 in view of Morita U.S. Patent Application 20170010187.
Regarding claim 2, Aoki discloses the motion analysis device according to claim 1, wherein the display control part performs control to display the objects indicating the types and execution times of the plurality of elemental motions and objects indicating types and execution times of a plurality of elemental motions serving as a reference on the display part in the time-series order (paragraph [0023]: FIG. 8B shows an example of reference data. This reference data corresponds to the same period (second cycle to 18th cycle) as the analysis data (FIGS. 7 (b) and 8 (a)), and the reference values given to each of the left and right hands are used; paragraph [0032]: Fig. 9 shows an example of displaying the evaluation results… The display on the display unit 7 is arbitrary, and the evaluation result can be shown as a numerical score, or can be shown as a level such as A, B, or C; paragraph [0017]: The horizontal axis of FIG. 6 represents time, and the vertical axis represents output from the sensor 9... the sampling time is the time required for the exemplary exercise of each cycle number, and the number of sampling data is the period during which the exemplary exercise of each cycle number was performed. 
Morita discloses displaying the objects and objects serving as a reference on the display part side by side in the time-series order (paragraph [0055]: the operation of the operator includes the improvement, procedure operation which is performed for improving the production state with reference to the time-series deterioration of the production state data shown in the transition graph Gt).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Aoki’s to display objects and references side by side as taught by Morita, to monitor object status effectively.

Regarding claim 3, Aoki as modified by Morita discloses motion analysis device according to claim 1, wherein the display control part performs control to display objects indicating a time when the operator performs none of the plurality of elemental motions on the display part, in distinction from the objects indicating the types and the execution times of the plurality of elemental motions (Morita's paragraph [0038]: FIG. 3, for minutes from 10:33 to 10:43, the suction nozzle of the component mounting machine does not perform the suctioning operation even once; no bar displayed if no action).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Aoki’s to display objects and references side by side as taught by Morita, to monitor object status effectively.

Claim 4 recites the functions of the apparatus recited in claim 3 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 3 applies to the apparatus steps of claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki Japanese Patent Application 2016087420 in view of Barnett U.S. Patent Application 20090295942, and further in view of Horikiri U.S. Patent Application 20050010864.
Regarding claim 5, Aoki discloses all the features with respect to claim 1 as outlined above. However, Aoki fails to disclose in a case where the execution time exceeds a predetermined time, the display control part performs control to fold and display the objects on the display part in a direction indicating the execution time.
Barnett discloses a case where the execution time exceeds a predetermined time, the display control part performs control to break and display the objects on the display part in a direction indicating the execution time (paragraph [0046]: FIG. 5a shows a timeline 201 from time t=0 (corresponding to when the capture key is actuated) to a time t3 which exceeds the predetermined time (tpdt); paragraph [0048]: FIG. 5b illustrates a timeline 202 where the predetermined time 240 is set at 2 seconds and the user has set the fixed duration 230 of audio capture during the second mode of operation to be 4 seconds. By keeping the capture key 18 actuated for a time period corresponding to t4, for example 50 seconds, the imaging device will cycle through the first modes of operation 240 (shaded areas) and second modes of operation 210 (unmarked areas) while the capture key 18 is actuated; the time axes is continued with “//”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Aoki’s to display objects continually as taught by Barnett, to improve arrangement for the displayed object for a device.
Aoki as modified by Barnett discloses all the features with respect to claim 5 as outlined above. However, Aoki as modified by Barnett fails to disclose folding and displaying the objects on the display part in a direction.
Horikiri discloses folding and displaying the objects on the display part in a direction (paragraph [0084]: In the arrangement order, the images may be laid out like a line from the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Aoki and Barnett’s to fold and display objects continually as taught by Horikiri, to manage displaying plurality of objects effectively.

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki Japanese Patent Application 2016087420 in view of Morita U.S. Patent Application 20170010187, and further in view of Barnett U.S. Patent Application 20090295942, and in view of Horikiri U.S. Patent Application 20050010864.
Regarding claim 6, Aoki as modified by Morita discloses all the features with respect to claim 2 as outlined above. However, Aoki as modified by Morita fails to disclose in a case where the execution time exceeds a predetermined time, the display control part performs control to fold and display the objects on the display part in a direction indicating the execution time.
Barnett discloses a case where the execution time exceeds a predetermined time, the display control part performs control to break and display the objects on the display part in a direction indicating the execution time (paragraph [0046]: FIG. 5a shows a timeline 201 from time t=0 (corresponding to when the capture key is actuated) to a time t3 which exceeds the predetermined time (tpdt); paragraph [0048]: FIG. 5b illustrates a timeline 202 where the predetermined time 240 is set at 2 seconds and the user has set the fixed duration 230 of audio capture during the second mode of operation to be 4 seconds. By keeping the capture key 18 actuated for a time period corresponding to t4, for example 50 seconds, the imaging device will cycle through the first modes of operation 240 (shaded areas) and second modes of operation 210 (unmarked areas) while the capture key 18 is actuated; the time axes is continued with “//”).

Aoki as modified by Morita and Barnett discloses all the features with respect to claim 6 as outlined above. However, Aoki as modified by Morita and Barnett fails to disclose folding and displaying the objects on the display part in a direction.
Horikiri discloses folding and displaying the objects on the display part in a direction (paragraph [0084]: In the arrangement order, the images may be laid out like a line from the upper-left corner to the right, for example, and if a predetermined width is exceeded, the remaining images may be laid out on the next line from the left to the right)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Aoki, Morita and Barnett’s to fold and display objects continually as taught by Horikiri, to manage displaying plurality of objects effectively.

Claim 7 recites the functions of the apparatus recited in claim 6 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 6 applies to the apparatus steps of claim 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YI YANG/
Examiner, Art Unit 2616